Title: Arthur Lee to Franklin and Silas Deane, 22 February 1777
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Dear Sirs
Bayone Feby. 22d. 1777.
I arrivd here this day and shall pursue my journey to-morrow, and as the march is as regular as the Sun, it is agreed that the Voiturier shall place me in Madrid, in 13 days.
By Mr. Delap’s account the Imports from America, I mean from the United States, amounted last year to fifty five thousand pounds Sterling. He expects soon to have an exact list of the Imports and Exports from the Custom House, and will send it to you. He desires me to mention that the duty upon oil being seven Livres per Quintal is so heavy as to render that an unprofitable article of Commerce unless you can get it removd, that unless a Certificate of its being american produce, be sent with all Bees-wax, it is subject to a duty of 25 percent and that the duty upon Fish is fifteen livres per Quintal amounting almost to a prohibition. Salmon is the only Fish importable duty free, and that is reexported to their Islands.
Our demand upon Mr. S. has made a great noise. It was the talk of the whole change at Nantes that we had taken up, at once, two thousand Louis dores at Mr. Penet’s and Gruel’s Banquer; and I saw a Letter, of a late date, from Mr: Thoms. Morris to a merchant at Bordeau, informing him, that we had taken up that Sum, at his, Mr. Morris’s Banker’s, and that it must be deducted out of the Sum the Merchant was to advance us. At the same time he demands a state of Mr. Dean’s account letting the merchant, in as foolish a Letter as I ever had the honor to read, into the Secrets of the Congress very imprudently. Thus those Adventurers and Sots are continually prostituting the names of the Congress and of us, to exagerate their own consequence, or cover their own little Schemes. In every merchant’s mouth of any character at Nantes and Bourdeau the names of Mr. Morris and Mr. Myrcle are absolutely contemptible, and I assure you the censure is not a little visited, especially in the last place, upon those who appointed them. As far as my very imperfect judgment of commerce can inform me, the credit of the Congress seems to have sufferd by their conduct, almost irreparably.
I pursue my voyage quite alone, having found my nephew had little political stuff about him, so that I thought it better to leave him at Nantes under the care of Mr. Sweighausser who is a protestant. I have the honor of being with the greatest esteem Dear Sirs Your most Obedient Servant
Arthur Lee
 
Addressed: To the Honble / Benjamin Franklin & / Silas Dean Esqrs
Notation: Arthur Lee Bayonne Feby 22d 1777
